          Case 1:21-cv-04645-AJN Document 44 Filed 08/16/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                  8/16/21

  Colony Capital, Inc.,

                            Plaintiff,
                                                                               21-cv-4645 (AJN)
                 –v–
                                                                                    ORDER
  James F. Flaherty, III,

                            Defendant.



ALISON J. NATHAN, District Judge:

       On August 4, 2021, Defendant file a letter, Dkt. No. 41, requesting that Plaintiff’s motion

for summary judgment filed on August 2, 2021, Dkt. No. 38, be held in abeyance until the Court

resolves Defendant’s pending motion to dismiss, Dkt. No. 27. Plaintiff filed a timely response to

Defendant’s letter on August 13, 2021, in which Plaintiff requested that this Court decide both

motions “simultaneously.” Dkt. No. 43.

       The Court administratively DENIES Plaintiff’s motion for summary judgment with leave

to refile the motion pending the Court’s resolution of the motion to dismiss. This resolves

docket numbers 38 and 41.


       SO ORDERED.


Dated: August 16, 2021                            __________________________________
       New York, New York                                  ALISON J. NATHAN
                                                         United States District Judge
